Citation Nr: 0404991	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  96-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to June 
1981.  This case originally came to the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA), Regional Office (RO), which denied entitlement 
to the benefit sought.

In November 2000, the veteran and his spouse presented 
testimony at a personal hearing held by the undersigned 
Veterans Law Judge in Washington, DC.  A copy of the 
transcript of that hearing has been associated with the 
claims folder.

In January 2001, the Board remanded the case for additional 
development.  Subsequently, an October 2002 rating action 
continued the prior denial.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part


REMAND

In February 2003, the Board ordered additional development of 
the claim pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  Specifically, the Board requested that the 
veteran be provided with a VA psychiatric examination.  Prior 
to an examination being scheduled, the VA development unit 
received word that the veteran had died on October [redacted], 2001, 
though no confirmation of that fact in the form of a death 
certificate was received.  

The Board has contacted the RO in an attempt to obtain a 
death certificate for the veteran however, none has been 
provided.  

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to confirm the 
veteran's death.  If it is confirmed, a 
copy of the death certificate should be 
obtained and associated with the claims 
folder, and the case should be returned to 
the Board.

2.  If the veteran is alive, the RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish. 

3.  If the veteran is alive, he should be 
scheduled for a VA psychiatric 
examination.  The examiner should 
specifically review the service medical 
records, and all necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the reports.  The examiner 
should identify all psychiatric 
disabilities and express an opinion as to 
whether it is more likely, less likely or 
as likely as not that any found 
psychiatric disability is related to the 
veteran's military service.  The examiner 
should provide a comprehensive report 
including complete rationales for all 
conclusions reached.  If further testing 
or examination by other specialists is 
deemed necessary, such testing or 
examination is to be accomplished.  

4.  In the event that an examination is 
conducted, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disability.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




